Citation Nr: 1601668	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  04-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus (diabetes), type I, to include as due to exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.  He died in July 2014, and the appellant is his surviving spouse.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2003 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim of service connection for diabetes mellitus.  

This case was previously before the Board in January 2009, when it was remanded (by a Veterans Law Judge (VLJ) who is no longer with the Board) for additional development, and in November 2011, when it was denied.  [In its January 2009 decision, the Board determined that, due to an intervening change in the applicable law, the Veteran was entitled to consideration of the pending claim as a "new" claim, rather than an attempt to reopen a previously denied claim.]  The Veteran appealed the adverse November 2011 Board decision to the Court, resulting in an April 2013 Memorandum Decision vacating the November 2011 Board decision and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  

In August 2014, the VLJ who is no longer with the Board dismissed the appeal because the Veteran had died and referred the appellant's request for substitution to the RO for appropriate action.  In February 2015, the appellant's request was granted, she was recognized as the appellant for the Veteran's pending appeal seeking service connection for diabetes, and she assumed the Veteran's place on the Board's docket, pursuant to 38 C.F.R. § 20.1302(a).  

In December 2008, a videoconference hearing was held before the VLJ who is no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the appellant was offered the opportunity for another hearing before the VLJ who would decide her case.  By letter dated in November 2015, her attorney waived her right to such hearing.

The case has been reassigned to the undersigned.  

[The Board notes that prior adjudications, to include prior Board decisions, considered whether the Veteran's diabetes was type I or type II for the purpose of determining whether he was entitled to service connection on a presumptive basis based on (conceded) exposure to herbicides.  In its April 2013 Memorandum Decision, which remanded for further adjudication the matter of service connection for type I diabetes, the Court noted that "the type of diabetes [the Veteran] has is not in dispute on appeal."  (April 2013 Memorandum Decision, page 4, n. 4).  As the Court's memorandum decision is the "law of the case," Board finds that further consideration of entitlement to service connection for type II diabetes is not warranted.  The issue on appeal is characterized accordingly.]

In June 2014, prior to his death, the Veteran filed an informal claim of service connection for lung cancer.  In October 2014, the appellant filed a claim for death benefits, to include accrued benefits.  In November 2014 correspondence, the Agency of Original Jurisdiction (AOJ) noted that a decision regarding entitlement to accrued benefits was deferred.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During his lifetime, the Veteran had diabetes mellitus, type I diagnosed.

2.  Diabetes was not manifested during the Veteran's service, or to a compensable degree in the first year following his discharge from active duty, and is not shown to otherwise be related to (caused or aggravated by) his service, to include as due to exposure to herbicides or as secondary to service-connected PTSD.


CONCLUSION OF LAW

Service connection for diabetes is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.322, 4.119 (Code 7913) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  As noted in the Board's November 2011 decision, correspondence dated in June 2001, March 2004, and March 2006 notified the Veteran of the information needed to substantiate and complete his claim (on a direct basis, to include as due to herbicide exposure), to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  In the December 2003 statement of the case (SOC), he received actual notice of the information need to substantiate and complete a claim of service connection on a secondary basis, and the claim has been readjudicated on numerous occasions.  The Veteran and the appellant had ample opportunity to respond/supplement the record.  It has not been alleged that notice was less than adequate, to include in the appeal of the November 2011 Board decision (which determined that notice was adequate) to the Court.  Thus, the Board finds that there is no prejudice to the appellant in proceeding with adjudication of the instant claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and identified (and available) pertinent postservice treatment records have been secured.  The record indicates that the Veteran was in receipt of Social Security Administration disability benefits.  (See SSA Inquiry, noting September 1983 initial entitlement date).  However, neither the Veteran nor the appellant has indicated that he received disability benefits for diabetes (and such was not claimed on appeal to the Court).  Furthermore, the only record to suggest the nature of the disability for which SSA benefits were sought is a July 2001 records release form for records in the possession of Dr. Damania, which describes the records as pertaining to mental health disability.  (Dr. Damania responded that all pertinent records were sent to SSA and are no longer in his possession.)  As there is no indication in the record that the SSA records were pertinent to the issue on appeal (to include in litigation before the Court), the Board finds that remand to obtain such records is not warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The AOJ arranged for VA examination in April 2005, with claims file review opinion in August 2004, July 2006, and June 2007.  Further, the Board obtained independent medical opinions in January and August 2011.  The Board finds that the examination reports (cumulatively) contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any other potentially pertinent evidence that remains outstanding.  

The Veteran's testimony (and his representative's questioning) at the December 2008 Board hearing reflects knowledge of the elements necessary to substantiate the claim, to include on a direct and presumptive basis (due to herbicide exposure or manifestation in the first year following separation from service).  The Veteran's testimony reflects knowledge of the elements necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, the Board's January 2009 remand directed the AOJ to attempt to locate certain postservice treatment records (C-peptide tests), if available.  In July 2009 correspondence, the Veteran notified VA that he was unable to locate/obtain the records in question, and that such records likely did not exist.  Thus, the Board finds that there has been substantial compliance with the January 2009 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  (Compliance with the April 2013 Court Memorandum Decision is discussed in the analysis below.)  

The Board finds that the record as it stands includes adequate competent evidence for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  




Analysis

The Board notes it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases (including diabetes) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for diabetes).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  While the record indicates that the Veteran had service in Vietnam during the applicable timeframe and is presumed to have been exposed to herbicides, type I diabetes is not an enumerated disease, and the regulatory presumption of service connection based on such exposure does not apply.  

A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service (to include as due to herbicide exposure on a direct basis).  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any complaints related to diabetes.  At entry to service, he weighed 178 pounds.  In July 1968, he weighed 225, was counseled on weight control, and was advised to change his diet habits.  On April 1969 examination at separation from service, all systems were clinically evaluated as normal and laboratory findings for albumin and sugar were negative.  His weight at that time was 205 pounds.

An August 1972 private treatment record notes that the Veteran was referred for treatment following a recent diagnosis of diabetes.  He reported symptoms of fatigue, polyuria, polydipsia, and polyphagia since approximately May or June 1972, during which time he experienced significant weight loss (from 210 to 111 pounds).  He reported that the only other symptoms he was experiencing were leg cramps over the past 2-3 months.  He denied systemic features, including sweats, chills, and fever.  A sore throat was associated with dental work.  The only gastrointestinal complaint was morning nausea.  There was no vomiting or evidence of ketoacidosis.  There were no genitourinary problems, and neurological, cardiovascular, respiratory, and musculoskeletal systems were negative for any abnormality.  A retinal exam was normal.  Mucous membranes were properly hydrated.  Deep tendon reflexes were hypoactive, but present and symmetrical. 

In September 1972, the Veteran was admitted to a private hospital for diabetic regulation.  At that time, he again reported symptom onset (to include fatigue, polyuria, polydipsia, polyphagia, leg cramping, occasional headaches, and significant weight loss) since May or June of 1972.  He reported that all other systems were normal, and systemic features (sweats, chills, fever) were denied.  It was noted that "in particular there are no visual symptoms," and that he had never been in a coma or in ketoacidosis.  There was no evidence of dehydration or functional impairment other than that reported by the Veteran.  His weight at that time was 135 pounds.

In January 1973, the Veteran was hospitalized for diabetic ketoacidosis following an episode of flu.  The hospitalization summary noted an August 1972 diagnosis of diabetes. 

In July 1982, the Veteran was again hospitalized for treatment of diabetic ketoacidosis; it was noted that he had type I diabetes since 1970, which first manifested as weight loss, polyuria, and polydipsia.

In his initial claim, received in August 1982, the Veteran stated that he had diabetes since his active service.  In a September 1982 statement in support of his claim, he stated that his symptoms of weight loss first manifested in the summer of 1971, and that he first sought medical treatment in August 1972 and was hospitalized that same month.  

A private hospitalization record from August 1982 notes that the Veteran was admitted the previous month for treatment of diabetic ketoacidosis.   

A September 1983 private ophthalmological examination report notes a diagnosis of bilateral diabetic retinopathy and cataract and notes a history of diabetes since 1970.  

In January 1984, the Veteran was treated at the Western Blind Rehabilitation Center.  The treatment summary notes that the Veteran developed diabetes at age 23 (i.e., in approximately 1970), with ketoacidosis and diabetic coma as the initial manifestations.  He also reported chronic leg ulcers since service.  
Subsequent treatment records document the Veteran's continued reports of diabetes symptom onset or diagnosis prior to 1972.  (See, e.g., February 1993 St. Agnes Hospital record noting a known history of diabetes from the age of 21 (approximately 1968), February 1995 St. Agnes Hospital record noting a "lifetime" of diabetes, July 1993 private treatment record (Dr. M.) noting initial diagnosis in 1970 after presenting to St. Agnes in a diabetic coma, and March 2001 Stanford Hospital record noting a 32-year history of diabetes).

On June 2001 VA examination for diabetes, the Veteran reported that he had an abrupt episode of diabetic coma in 1970 with no prior symptoms.  He stated that he was hospitalized at St. Agnes hospital for a month.  He also stated that in 1970 he noticed blurred vision, which ultimately led to cataract surgery.  PTSD was diagnosed on July 2001 VA examination.  

In medical release forms received in July 2001, the Veteran indicated that he received treatment for diabetes from Clovis Community Hospital, beginning in January 1970, and St. Agnes Hospital beginning in January 1971.  In accompanying correspondence, he reported receiving VA treatment as early as in 1971 and treatment from Drs. Woo and Berry in 1970.  He was unable to provide contact information for Drs. Woo and Berry, and those records could not be sought.  (The Board notes that the 1972-1973 records cited previously are from Dr. Berry; there is no indication that he treated the Veteran prior to 1972.)  Pursuant to VA's request, Clovis Community Hospital and St. Agnes Medical Center provided treatment records, but none of the provided treatment records (to include VA treatment records) show treatment for diabetes or related symptoms prior to the August 1972 record noted above. 

In a July 2001 statement, the appellant related that the Veteran had diabetes when she met him in 1981 and that she believed the combination of exposure to herbicides and the stress of service in Vietnam caused the Veteran's diabetes, and that his weight loss (leading to initial diagnosis) was gradual.

On March 2003 VA (fee-basis) psychiatric examination, the examiner documented the Veteran's current physiological medical issues as hypertension, gastroesophageal reflux disease, and status post renal/pancreas transplantation; diabetes was not noted as a current health issue.  The examiner opined that the Veteran's PTSD predated his general medical condition and was likely the common factor in most of his problems.

In a November 2003 statement, the Veteran reiterated his belief that exposure to herbicides and combat stresses caused his diabetes, noting that he was diagnosed at age 25 (approximately 1972), only three years after separation from service.  He stated that he was in a nearly comatose state on his first visit to a medical facility, and that he had lost over 100 pounds prior to that visit, which he opined indicated that onset of diabetes was several years prior.  He stated that (unspecified) studies link PTSD to physical health issues.  

In a June 2004 statement, the Veteran's former spouse described his (intentional) attempts to lose weight after separation from service that later continued (without additional effort), until 1972, when his weight dropped below 100 pounds.  The former spouse also described the Veteran as drinking a lot of water.  She stated that, out of respect for her religious beliefs, he did not see a doctor until he required hospitalization, at which point diabetes was diagnosed. 

In a June 2004 statement, the Veteran and his wife submitted correspondence citing the March 2003 VA examination and A National Center for PTSD Fact Sheet as evidence that his PTSD caused his diabetes.  The Fact Sheet states that trauma and PTSD can cause health problems in general, due to neurochemical changes in the brain that may have biological effects, with specific reference to cancer, ischemic heart disease, and chronic lung disease.  They also expressed their belief that whether diabetes is type I or II is irrelevant with respect to etiology, as they are "just degrees" of diabetes.  

On August 2004 VA record review evaluation, the examiner stated that one of the Veteran's treating physicians noted, when the Veteran was 46 (i.e., many years after separation from service), that the Veteran had diabetes since 1970.  

On April 2005 VA examination, the Veteran reported that, when he was 24 or 25 (approximately 1971 or 1972), he had diabetes diagnosed after displaying symptoms including massive weight loss, polyuria, polydipsia, and diabetic ketoacidosis.  The examiner stated that he reviewed the claims file, noting the medical records from 1972 and 1973 that listed onset of diabetes in 1972 and the Veteran's reports of onset between 1970 and 1972.  

On July 2006 VA records review examination, the examiner noted that the record supports a finding that diabetes developed at approximately age 24.  

On June 2007 VA records review examination, the examiner reviewed the record and spoke to the Veteran by telephone.  The Veteran reported that, following discharge from service, he developed symptoms of polyuria, polydipsia, and marked weight loss, but did not seek medical treatment until he developed diabetic coma and required hospitalization.  
In December 2008, the Veteran testified at a Board hearing that he believed that he developed symptoms of diabetes while in active service and within the first year following separation.  He stated that he gained weight and had excessive thirst/dehydration and cold sweats.  He further stated that in December 1972, his first wife found him on the floor in a diabetic coma, weighing 98 pounds (down from 245). 
 
In July 2009 correspondence, the Veteran and his wife noted that the Veteran weighed 210 at separation from service and stated that he weighed less than 100 pounds when he was first hospitalized in 1971 or 1972.  They stated, essentially, that they believed that his diabetes started much earlier (i.e., during service or within the first postservice year) and that it was related to/aggravated by his service-connected PTSD and exposure to herbicides.

In January 2011, VA obtained an independent medical expert opinion as to what type of diabetes the Veteran had (a question that is no longer in dispute) and whether it was caused or aggravated by his PTSD.  The expert opined that the Veteran's diabetes was less likely than not caused or aggravated by his service-connected PTSD because, "although short term periods of stress may aggravate diabetes mellitus transiently, an irreversible worsening of the diabetes mellitus due to posttraumatic stress is very unlikely."

In March 2011 the Veteran submitted additional treatise evidence in support of his contention that his PTSD aggravated his diabetes.  A webpage on stress from the American Diabetes Association notes that long-term stress can cause long-term high blood glucose levels.  A publication from The Ohio State Medical Center on stress and diabetes notes that stress can upset the balance of medication, diet, and exercise used to control diabetes.  A webpage entitled "Diabetes Plus Stress Can Equal High Blood Sugar" notes that stress hormones can cause blood sugar to rise.  An article from the Archives of Internal Medicine notes that stress is a significant contributor to disease.  A webpage from About.com notes that individuals with PTSD are more likely to have diabetes, and that stress and unhealthy behaviors related to PTSD may negatively impact diabetes.  An article from Diabetic News states that Veterans with PTSD have a higher likelihood of developing type II diabetes. 

In August 2011, VA obtained an updated independent medical expert opinion that included consideration of the treatise evidence submitted in March 2011.  The expert reiterated his prior opinion, adding that his opinion was based on the evidence of record and current medical knowledge in the field of endocrinology.

In an October 2011 statement, the Veteran questioned the expert's competence to opine as to aggravation because he is not an expert in PTSD.

In his brief to the Court, the Veteran's attorney argued solely that the Board erred by failing to consider whether the Veteran was entitled to service connection on a presumptive basis for diabetes type I based on manifestation of symptoms to a compensable degree within one year following separation from service. 

In its April 2013 Memorandum Decision, the Court agreed with the Veteran's assertion (through counsel) that the Board did not properly consider whether, regardless of the date of diagnosis, the Veteran's symptoms of diabetes manifested to a compensable degree within the first year following separation from service and additionally noted that the Board improperly dismissed medical records reporting symptoms as early as 1970 because they were based on the Veteran's self-reported history without making first a credibility determination as to the Veteran's statements regarding symptom onset.  

In January 2014, the Veteran provided a private nexus opinion.  The provider opined that the Veteran more likely than not had mild, undetected hyperglycemia at separation from service, based on the Veteran's report of blurred vision, a symptom of hyperglycemia, first manifesting in 1970.  The examiner further stated that the Veteran's diabetes was present but not detected for years prior to diagnosis, but noted that he could not speculate on the exact time of development.   

In a February 2014 statement, the appellant stated that she was told by the Veteran's mother and ex-wife that he was very heavy, over 200 pounds, upon separation from service, and began experiencing extreme thirsts and sweats, frequent bathroom visits, and significant weight loss within a few months after separation, but that he had refused treatment until 1972 because he was stubborn.  

The Board notes that the record contains essentially two different-and contradictory-histories as to the onset of the Veteran's diabetes.  The first, supported by contemporaneous clinical treatment records reflecting the pursuit of a diagnosis for unexplained symptoms, puts onset of diabetes symptoms, including unexplained weight loss of approximately 100 pounds, polyuria (frequent urination), polydipsia (excessive thirst), polyphagia (increased appetite), fatigue, and leg cramps no earlier than May 1972.  Furthermore, in 1972, the Veteran denied other symptoms, such as sweating, chills, or visual changes, and, although he received comprehensive examinations in 1972 and 1973, to include those associated with hospitalization to treat diabetes and its symptoms, no symptoms of visual disturbance or skin ulceration were noted.  (And given the nature of the medical treatment rendered at that time - either diagnosis of a serious medical condition or hospital in-patient treatment for that condition - the Board finds that if the Veteran had visual disturbance or skin ulceration at that time, it would have been noted/reported on examination.)  The treatment records from 1972 are clear that the Veteran reported that he did not experience any symptoms, to include coma or ketoacidosis, prior to those reported in 1972, i.e., his diabetes did not first manifest as diabetic coma.  

The second, reflected in records from the Veteran's first 1982 claim to the present, dates the Veteran's symptoms of diabetes to sometime prior to 1972 (generally to either 1970 or during active service), with assertions either that there were no manifestation of symptoms prior to abrupt diabetic coma in 1970 or that symptoms such as blurred vision, excessive thirst and urination, significant weight loss, and leg ulcers began in service or in the first postservice year.  Additionally, lay testimony asserts that he put off medical treatment for personal reasons.  

The Board notes that the Veteran's two proposed histories of symptom onset are contradictory.  Either the first manifestation of symptoms was in May or June of 1972, as he reported in contemporaneous treatment records, and did not include coma, or, as initially reported in the 1980s, the first manifestation of symptoms (either abrupt coma or lesser symptoms, such as thirst or blurred vision) was in 1970 (or earlier).  As the former history is supported by contemporaneous medical records developed when attempting to diagnose a medical condition and in association with in-patient hospital treatment, the Board finds that it is more credible than the latter, which was first proposed in a treatment record created one month prior to a claim for VA disability benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Consequently, while the Board does not dispute that the Veteran (and those who provided lay testimony on his behalf, including family members) is competent to report symptoms he experiences, or diagnoses by other physicians, the Board finds that any lay testimony asserting symptom onset prior to May 1972 (and any medical record based on such testimony) is contradicted by the contemporaneous clinical record noting initial symptom onset not earlier than May 1972.  Therefore, the Board finds that such evidence is not credible evidence as to the initial onset of the Veteran's diabetes symptoms.   
 
Service connection under the presumption in 38 C.F.R. § 3.307 for diabetes as chronic diseases requires that the disease become manifest to a compensable degree within one year following separation from service.  The minimum rating for diabetes requires management by restricted diet.  38 C.F.R. § 4.119, Code 7913.  As there is no credible evidence that the Veteran's diabetes manifested prior to 1972, or that he was on a restricted diet to manage diabetic symptoms (he was counseled regarding weight control and advised to diet while still in service) prior to that point, the Board finds that service connection is not warranted under the chronic disease presumption in 38 C.F.R. § 3.307.  (The Board also finds that the above analysis satisfies the Court's direction, in the April 2013 Memorandum Decision, that the Board consider whether the Veteran's symptoms first manifested within the presumptive first year following separation from service, to include a credibility analysis of the lay testimony of record.  See Dyment, supra.)

The Board has also considered whether the record supports a finding that service connection is warranted on a direct basis, either based on manifestation in service or as due to exposure to herbicides.  There is no competent evidence of record linking type I diabetes to herbicide exposure.  The Board has considered lay statements from the Veteran and the appellant that his diabetes was caused, in part, by herbicide exposure.  However, there is no evidence that the Veteran or the appellant has the required training or expertise to opine competently as to the etiology of his diabetes.  See 38 C.F.R. § 3.159.  Thus, the Board finds that their statements in that regard are not competent evidence in support of the claim.  

As for whether the Veteran's diabetes was first manifested during service, the Board reiterates that it has determined that lay testimony reporting symptom onset prior to 1972 (including claims of frequent urination, excessive thirst, and leg ulcers during service and blurred vision and significant weight loss within the first postservice year) is contradicted by the clinical evidence of record noting initial symptom onset not prior to May 1972.  Thus, the Board finds that the lay testimony of record is not credible evidence supporting a finding that the Veteran's diabetes had its onset during active service. 

While the Veteran's STRs do document weight gain during service, they also indicate that it was the result of poor diet, and that he lost weight after counseling.  There is no indication in the record that his weight gain was due to polyphagia as a symptom of diabetes.  Thus, the Board finds that the Veteran's STRs do not indicate that symptoms of diabetes first manifested during active service.

The Board has also considered the positive January 2014 private nexus opinion.  However, the Board notes that the positive opinion was premised on the Veteran's 2001 report that he experienced blurred vision in 1970.  As the Board has found that the 2001 report is not credible, it also finds that the January 2014 private nexus opinion is based on an inaccurate factual premise and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, the Board notes that the January 2014 private opinion-provider stated that he could not speculate on the exact time the Veteran's diabetes developed.  Thus, although the opinion was presented as a positive nexus opinion, when it is read as a whole, the Board finds that it is speculative and internally inconsistent and does not support the appellant's claim.  As there is no competent, credible evidence supporting a finding that the Veteran's diabetes had its onset during service or was related to herbicide exposure, the Board finds that entitlement to service connection on a direct basis is not warranted. 

(The Board has considered whether remand is necessary for a VA opinion as to whether the Veteran's diabetes, symptoms of which were first noted in 1972, had its onset during active service, as suggested by the (non-probative) private opinion.  However, the only competent (medical) evidence supporting such theory of entitlement is the January 2014 private opinion, in which the examiner based his purportedly positive opinion on an inaccurate factual premise and contradicted such opinion by stating that he could not opine as to when the Veteran's diabetes had its onset.  The Board finds that this opinion does not meet even the low threshold standard (for determining when an examination or opinion is necessary) in McLendon v. Nicholson, 20 Vet. App. 27 (2006); consequently, remand for a VA opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)).

Finally, the Board has considered whether the Veteran's diabetes was caused or aggravated by his service-connected PTSD.  The Veteran provided treatise information purporting to link PTSD to unfavorable health outcomes, to include diabetes.  None of the provided treatise evidence suggests that type I diabetes, in particular, is associated with PTSD.  The Board further notes than one of the provided articles specifically notes an association between PTSD and type II diabetes, which is not the disability at issue.  Furthermore, the Board solicited an independent expert opinion on the matter.  The expert considered the provided treatise evidence and provided a negative nexus opinion, noting that there is no indication in the current medical literature on endocrinology supporting the theory that PTSD causes or aggravates type I diabetes.  As the expert opinion was based on review of the Veteran's claims file, the Board finds that it is more probative than the submitted treatise evidence, which is general (not specific to the Veteran's disability) and either does not differentiate between type I and type II diabetes or is limited on its face to type II diabetes.

(The Board has considered the lay statements from the Veteran and the appellant that the independent expert is not an expert in PTSD, but notes that the medical question at issue involves the etiology of a disability of the endocrine system, not a psychiatric disability, and that the independent expert is board certified in endocrinology.  Consequently, the Board finds that the lay statements questioning the expert's competence are without merit.)  

The Board has also considered the statement by the March 2003 PTSD examiner that the Veteran's PTSD preceded and contributed to his general medical condition.  However, the Board notes that the March 2003 examiner did not include diabetes in her list of the Veteran's current medical conditions.  Thus, the Board finds that the March 2003 PTSD examiner's comments do not indicate that the Veteran's PTSD caused or aggravated his diabetes.

In sum, the lay testimony of record reporting manifestation of diabetic symptoms prior to 1972 is contradicted by the contemporaneous clinical record noting symptom manifestation no earlier than May 1972.  Thus, the lay testimony (and medical records based on that lay testimony) is not credible and does not support the claim.  Consequently, there is no credible and competent evidence that the Veteran's diabetes manifested to a compensable degree (requiring regulation of diet) within the first year following separation from service.  Likewise, there is no probative, credible, and competent evidence that the Veteran's diabetes had its onset during active service, and there is no competent indication that it is the result of exposure to herbicides (on a direct basis.)  Finally, the probative evidence of record is against a finding that the Veteran's diabetes was caused or aggravated by his PTSD.   

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for diabetes.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied


ORDER

Service connection for diabetes is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


